NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARISA E. DIGGS,
Petitioner,
V.
DEPARTMENT OF HOUSING AND URBAN .
DEVELOPMENT,
Resp0n,dent,
2010-3193
Petition for review of the Merit Systems Protection
Board in case no. DCO752090594-I-1.
ON MOTION
ORDER
Marisa E. Diggs moves to "amend, correct, and
supp1ement" her opening brief The Department of
Housing and Urban Deve1opment opposes
Because the Department has filed its brief in response
to Diggs' initial brief, it is inappropriate to amend the
opening brief The court treats Diggs' amended brief as
her reply brief

DIGGS V. HUD 2
Accordingly,
IT ls ORDERED THAT:
The motion is denied. Diggs' amended brief is treated
as her informal reply brief A copy of this order shall be
transmitted to the merits panel to inform the panel that
the amended brief was accepted for filing as her reply brief.
FoR THE Co'URT
HAR 1 7 2011 lsi Jan Horba1y
Date J an Horbaly
Clerk
cc: Marisa E. Diggs
Katy M. Bartelma, Esq.
FILED
819 U.3. GOURT 0F APPEALS FM
THE FEDFRAL GIRCUlT
l‘1AR 1 7 2011
.|ANHDRBALY
CLEH&